           EXHIBIT 1




Case 2:19-cv-00818-JPS Filed 05/31/19 Page 1 of 6 Document 1-1
   Case 20190V000746           Document 1       Filed 04-25-2019         Page 1 of 5
                                                                                       FILED
                                                                                       04-25-2019
                                                                                       Clerk of Circuit Court
                                                                                       Waukesha County
                                                                                       2019CV000746



STATE OF WISCONSIN                          CIRCUIT COURT                 WAUKESHA COUNTY


M2 LEASE FUNDS, LLC
Suite 135
175 North Patrick Boulevard
Brookfield, WI 53045,

                 Plaintiff,
                                                              Case No.
          v.
                                                              Case Code: 30301
PHILADELPHIA INDEMNITY
INSURANCE COMPANY
One Bala Plaza
Suite 100
Bala Cynwyd, PA 19004

                 Defendants.


                                              SUMMONS


THE STATE OF WISCONSIN

To defendant named above:

          You are hereby notified that the plaintiff named above has filed a lawsuit or other legal

action against you. The complaint, which is attached, states the nature and basis of the legal

action.

          Within 45 (forty-five) days of receiving this summons, you must respond with a written

answer, as that term is used in Chapter 802 of the Wisconsin Statutes, to the complaint. The

court may reject or disregard an answer that does not follow the requirements of the statutes.

The answer must be sent or delivered to the court, whose address is 515 W Moreland Blvd,




      Case 2:19-cv-00818-JPS Filed 05/31/19 Page 2 of 6 Document 1-1
   Case 20190V000746          Document 1        Filed 04-25-2019        Page 2 of 5




Waukesha, WI 53188 and to Susan G. Schellinger, plaintiffs attorney, whose address is 111 East

Kilbourn, Suite 1400, Milwaukee, Wisconsin 53202.             You may have an attorney help or

represent you.

        If you do not provide a proper answer within 45 (forty-five) days of receiving this

summons, the court may grant judgment against you for the award of money or other legal action

requested in the complaint, and you may lose your right to object to anything that is or may be

incorrect in the complaint. A judgment may be enforced as provided by law. A judgment

awarding money may become a lien against any real estate you own now or in the future, and

may also be enforced by garnishment or seizure of property.

Dated this 25th day of April, 2019.                  DAVIS & KUELTHAU, s.c.
                                                     Attorneys for Plaintiff
                                                     M2 LEASE FUNDS LLC


                                                     Electronically signed by Susan G. Schellinger
                                                     Russell S. Long
                                                     State Bar No. 1008602
                                                     Susan G. Schellinger
                                                     State Bar No. 1021147
P.O. Address:

111 E. Kilbourn Avenue
Suite 1400
Milwaukee, WI 53202
414.276.0200

Direct contact information:

Russell S. Long                 414.225.1456 direct dial
                                414.278.3656 direct fax
                                rlong@dkattorneys.com

Susan G. Schellinger            414.225.1492 direct dial
                                414.278.3692 direct fax
                                sschellingeOdkattorneys.com




                                                 2
NADOCS\47337\00099\13693125


       Case 2:19-cv-00818-JPS Filed 05/31/19 Page 3 of 6 Document 1-1
   Case 20190V000746          Document 1       Filed 04-25-2019        Page 3 of 5
                                                                                     FILED
                                                                                     04-25-2019
                                                                                     Clerk of Circuit Court
                                                                                     Waukesha County
                                                                                     2019CV000746



STATE OF WISCONSIN                         CIRCUIT COURT                WAUKESHA COUNTY


M2 LEASE FUNDS, LLC
Suite 135
175 North Patrick Boulevard
Brookfield, WI 53045,

                Plaintiff,
                                                            Case No.
         v.
                                                            Case Code: 30301
PHILADELPHIA INDEMNITY
INSURANCE COMPANY
One Bala Plaza
Suite 100
Bala Cynwyd, PA 19004

                Defendants.


                                            COMPLAINT


         Plaintiff, M2 Lease Funds, LLC (M2), by its attorneys, Davis & Kuelthau, s.c., complains

against the defendant, Philadelphia Indemnity Insurance Company (Philadelphia) as follows:

                                             PARTIES

         1.     M2 is a Wisconsin limited liability company. It has a principal place of business

at Suite 135, 175 North Patrick Boulevard, Brookfield, Wisconsin 53045.

         2.     Philadelphia is a foreign insurance company with a principal place of business at

One Bala Plaza, Suite 100 in Bala Cynwyd, Pennsylvania 19004. Its registered agent for service

of process is CT Corporation System, 301 South Bedford Street, Suite 1, Madison, Wisconsin

53703.




      Case 2:19-cv-00818-JPS Filed 05/31/19 Page 4 of 6 Document 1-1
   Case 20190V000746         Document 1       Filed 04-25-2019       Page 4 of 5




         3.    Philadelphia issued certain policies of automobile liability insurance to SASVE

International, Inc. dba Sprinter Rentals (SASVE), with Policy Nos. PEX2004745 and

PHEX2005095, each with policy periods of May 31, 2017 to May 31, 2018.

         4.    The policies of insurance were issued to provide coverage for two vehicles with

VIN numbers WDZPE8CD8GP181928 and WDZPE8CD7GP204695.

         5.    The vehicles insured by Philadelphia constituted collateral securing a loan from

M2 to SASVE.

         6.    M2 was a certificate holder and was included as loss payee under both of the

above-referenced policies.

         7.    There was a total loss of both of the insured vehicles on or about November 17,

2017.

         8.    M2 is entitled to the proceeds of the insurance coverage on the vehicles as a loss

payee under the policies.

         9.    M2 has made due demand upon Philadelphia for payment of the loss.

         10.   Despite due demand, Philadelphia has not made payment to M2 and has provided

no explanation for its nonpayment.

         11.   Philadelphia's failure to pay amounts due and owing to M2 and its altogether

failure to provide an explanation for its nonpayment is a breach of its insurance policy and bad

faith.

         WHEREFORE, plaintiff M2 demands judgment as follows:

         1.    Judgment for all amounts due M2 under the terms of the policy.

         2.    Damages for Philadelphia's breach of the duty of good faith.




                                               2


         Case 2:19-cv-00818-JPS Filed 05/31/19 Page 5 of 6 Document 1-1
    Case 2019CV000746          Document 1        Filed 04-25-2019         Page 5 of 5




        3.        Costs and disbursements, together with reasonable attorney's fees incurred by M2

in this action.

        4.        For such other relief as this Court may deem just and equitable.

Dated this 25th day of April, 2019.                    DAVIS & KUELTHAU, s.c.
                                                       Attorneys for Plaintiff
                                                       M2 LEASE FUNDS LLC


                                                       Electronically signed by Susan G. Schellinger
                                                       Russell S. Long
                                                       State Bar No. 1008602
                                                       Susan G. Schellinger
                                                       State Bar No. 1021147
P.O. Address:

111 E. Kilbourn Avenue
Suite 1400
Milwaukee, WI 53202
414.276.0200

Direct contact information:

Russell S. Long                  414.225.1456 direct dial
                                 414.278.3656 direct fax
                                 rlong@dkattornevs.com

Susan G. Schellinger             414.225.1492 direct dial
                                 414.278.3692 direct fax
                                 sschellinger(adkattornevs.com




                                                   3
N \DOCS\47337\00099\13688663


        Case 2:19-cv-00818-JPS Filed 05/31/19 Page 6 of 6 Document 1-1
